Citation Nr: 0721829	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to a rating in excess of 10 percent for joint 
laxity of the base of the left and right thumbs.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1998.  Service medical records reflect that the veteran had 
four years' previous active service.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the Columbia, South Carolina RO denied the veteran's 
claims for higher ratings for TMJ dysfunction and for joint 
laxity of the base of the thumbs.  Subsequently, the 
veteran's file was transferred to the RO in Atlanta, Georgia.  

In June 2005, the appellant testified before the undersigned 
Veterans Law Judge in Atlanta, Georgia; a transcript of that 
hearing is of record.  During the hearing, the appellant 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2006).

In December 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action.  After accomplishing the requested 
action, rating action continued the denial of the veteran's 
higher rating for TMJ dysfunction and awarded a 10 percent 
rating for joint laxity of the base of the thumbs with 
degenerative changes, effective March 19, 2001, the date of 
the veteran's claim for increase.




FINDINGS OF FACT

1.  The competent medical evidence of record reveals that the 
veteran's TMJ dysfunction is manifested by a maximum inter-
incisal opening of more than 30 millimeters (mm), and 9 mm of 
lateral movement to the left, and 5 mm of lateral movement to 
the right.

2.  The competent medical evidence of record reveals that the 
veteran's laxity of the base of the left and right thumbs is 
manifested by complaints of pain, but unfavorable ankylosis 
has not been shown.  X-ray evidence of arthritis is present 
but limitation of motion to the extent of a gap of more than 
two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected TMJ dysfunction are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9905 (2006).

2.  The criteria for a rating in excess of 10 percent for 
joint laxity of the base of the left and right thumbs are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.71a, DC 5299-5224 (in effect prior 
to and since August 26, 2002); DC 5003, 5010, 5228 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The July 2002 rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the July 2002 letter-which meets the 
first three of Pelegrini's content of notice requirements-
also meets the VCAA's timing of notice requirements.  While 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims, the 
claims file reflects that the veteran has submitted evidence 
in support of his claims.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran 
has effectively, been put on notice to provide any evidence 
in his possession that pertains to the claims.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

Regarding Dingess/Hartman, the Board notes that in an August 
2006 letter from the RO to the veteran and in the March 2007 
SSOC, VA informed the veteran how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts those determinations.  However, the timing or form of 
this notice also is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claims for a 
higher rating, no new disability rating or effective date is 
being, or is to be assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, a post-service private medical 
record, as well as VA examination reports and outpatient 
treatment records from the VA Medical Centers (VAMCs) in 
Atlanta, Augusta, Gainesville, and northeastern Georgia.  In 
its remand of December 2005, the Board requested the RO/AMC 
ensure it had all records of treatment from the Lanier Dental 
Group and Gainesville Orthopedics in Gainesville, Georgia and 
by Dr. R.M.J. of Gainesville, Georgia from March 2000 through 
the present.  In December 2005 and August 2006, the RO/AMC 
requested the appellant to complete and sign VA Forms 21-4142 
to authorize release of treatment records from the private 
medical sources identified in the remand.  There is no 
indication in the record that the veteran responded to these 
requests.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Higher Ratings for Service-Connected Disabilities

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment also shall be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  TMJ

In a January 1999 rating action, the RO granted service 
connection for a TMJ condition and assigned an initial 10 
percent rating, effective July 1, 1998, under Diagnostic Code 
9905.

Diagnostic Code 9905 provides for evaluation of the limited 
motion of temporomandibular articulation based on inter-
incisal range as follows: 0 to 10 mm is assigned a 40 percent 
rating; 11 to 20 mm is assigned a 30 percent rating; 21 to 30 
mm is assigned a 20 percent rating; and 31 to 40 mm. is 
assigned a 10 percent rating.  Further, the range of lateral 
excursion at 0 to 4 mm is assigned a 10 percent rating.  A 
note to DC 9905 adds that ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150, DC 9905 (2006).

VA examination done in May 2002 found a maximum inter-incisal 
opening of 43 mm with the maximum comfortable inter-incisal 
opening recorded at 34 mm.  

VA examination done in December 2006, found initial opening 
width was 45 to 50 mm initially, then widely without much 
deviation.  Once the jaw was open to 47 to 48 mm, an 
additional 4 to 5 mm was possible by the dentist without any 
pain.  The veteran complained of his jaw locking and popping 
whenever he tried to eat, that he could not chew hard food, 
and recently had some spasm when his teeth were together and 
tended to slide from side to side.  According to the 
examination report, a private dentist put him in a TMJ 
splint.  The December 2006 VA examiner found there was no 
real limitation of motion and no particular spasm.  The 
examiner found no malocclusion.  According to the examination 
report, the veteran appears to have an anterior close lock or 
internal derangement of his temporomandibular joint on the 
right side.  

These findings are similar to findings in March and April 
2001 VA outpatient dental records found in the claims file.  
Under DC 9905, the medical evidence of record comports more 
with a rating of 10 percent.  Accordingly, a rating of 10 
percent for TMJ dysfunction is warranted.

In addition to the above findings, in the May 2002 VA 
examination lateral movements were reported as 9 mm to the 
left and 5 mm to the right.  These findings are not 
sufficient for a compensable rating under DC 9905, which 
provides for an additional 10 percent rating when lateral 
movement is restricted to 0 to 4 mm.  38 C.F.R. § 4.150, DC 
9905.

The Board also has considered an increased rating for 
functional impairment due to pain; however, the ratings 
include impairment due to pain.  Accordingly, a higher rating 
based on functional loss due to pain pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Thumbs

In a January 1999 rating action, the RO granted service 
connection and assigned an initial noncompensable rating for 
joint laxity of the base of the thumbs, effective July 1, 
1998.  This disability was initially rated by analogy under 
Diagnostic Code 5299-5224, which is for musculoskeletal 
disorders resembling ankylosis of the thumb.

The Board notes that the veteran filed his claim for increase 
in March 2001, and that subsequent to that filing, VA revised 
Diagnostic Codes 5216-5230, which pertain to ankylosis and 
limitation of motion of fingers.  See 67 Fed. Reg. 48784- 
48787 (July 26, 2002).  The revisions became effective August 
26, 2002.  Consideration of both the old and new criteria is 
warranted.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under DC 5010, traumatic arthritis is evaluated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5010 (2006).  Under DC 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When the limitation of motion of the 
joints is noncompensable, a 10 percent rating is warranted 
when there is x-ray involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent rating is 
warranted when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003 (2006).

Before August 26, 2002, DC 5224, for ankylosis of the thumb, 
provided a 10 percent rating for favorable ankylosis of 
either thumb and a 20 percent rating for unfavorable 
ankylosis of either thumb.  38 C.F.R. § 4.71a, DC 5224 (in 
effect prior to August 26, 2002).

Since August 26, 2002, DC 5224 provides a 10 percent rating 
for favorable ankylosis of either thumb and a 20 percent 
rating for unfavorable ankylosis of either thumb.  A note 
directs reviewers also to consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, DC 5224 (2006).

Limitation of motion of the thumb is currently governed by DC 
5228, which provides that with a gap of less than one inch 
(2.5 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 0 percent 
rating; limitation of motion of the thumb with a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a 10 percent rating; and limitation of motion of the 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5228 (2006).

Neither the old nor the new rating criteria are more 
favorable to the veteran's claim.  Thus, the Board will apply 
the August 26, 2002, revised criteria for the rating for the 
disability since their effective date.  The prior version of 
the regulation will be applied to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  VAOPGCPREC 3-00.

The competent medical evidence of record in the time period 
between March 2001, when the veteran filed his claim for 
increase, and the August 26, 2002 change in regulations does 
not show unfavorable ankylosis of the thumb, so a higher, or 
20 percent, rating under DC 5224 is foreclosed under the 
former criteria.  

A May 2002 VA examination report notes the veteran then 
complained of constant pain symptoms, but was able to use his 
hands during flare-up periods.  Range of motion for the 
thumbs was as follows:  radial abduction was 70 degrees 
bilaterally, palmar abduction was 70 degrees bilaterally, 
metacarpal phalangeal joint (MP or MCP) flexion was 60 
degrees bilaterally, and interphalangeal joint (IP) flexion 
was 60 degrees bilaterally.  There was no evidence of 
instability or weakness.

A June 2002 VA medical record reveals the veteran had good 
function of his right thumb and joint fusion was not 
considered necessary.

Based upon the medical evidence the veteran introduced for 
the time period in question, under former DC 5224, under 
which the veteran was rated by analogy, the veteran is not 
entitled to a rating in excess of 10 percent for joint laxity 
of the base of the left and right thumbs.

The competent medical evidence of record also does not 
support an increase under the current regulations since they 
took effect on August 26, 2002.

At the hearing, the veteran testified that his thumb 
disability was getting worse rather than better (transcript, 
p. 14).  He had pain in his thumbs from moving his hands and 
demonstrated such for the VLJ (p. 6).  During the hearing his 
service representative argued that this demonstration showed 
an error in the SOC (which had recited that the veteran could 
oppose each thumb) (p. 6).  However, the Board notes that the 
December 2006 VA examiner came to the same conclusion that 
the veteran could oppose each thumb to the digits of that 
hand.  The veteran also testified that he learned to 
compensate for his thumbs popping out of place by using the 
base of his thumb and four fingers to hold onto objects (p. 
7).  Because of his thumb injury, the veteran testified that 
his hands became swollen and stiff at night (p. 10).  He also 
said that two doctors have told him his thumbs now also have 
arthritis (p. 10).  

In December 2006, the veteran underwent a VA examination.  He 
complained of difficulties in gripping objects, changing 
tires, washing a vehicle, playing sports, and unwrapping 
candy.  He also complained of a chronic ache in both thumbs 
which intensity he measured as a six out of 10.  However, 
according to the examination report, the veteran did not take 
pain medications daily or regularly but perhaps three times a 
week.  He was also able to dress himself, take care of 
personal hygiene matters, drive, and clean the house.  On 
physical examination, both thumbs appeared slightly lax 
posturally.  There was no edema, scars, or muscle atrophy.  
Grip strength of the hands was 5/5 bilaterally.  It was noted 
that the veteran is right handed.  Light touch, pinprick, and 
temperature sense were grossly intact in both hands.  The 
veteran was not able to oppose either thumb to his palm.  
There was a gap of 2 centimeters between the right thumb and 
his palm and a gap of 2 centimeters between the left thumb 
and his palm.  The veteran was able to oppose each thumb to 
the other four digits of the hand.  

Range of motion of the right thumb was: abduction of 0 to 70 
degrees, adduction of 0 degrees, MCP joint flexion of 0 to 35 
degrees and extension of 0 degrees, IP joint flexion of 0 to 
60 degrees and extension of 0 to 30 degrees.  Painful motion 
only was noted on IP joint extension.  Following repetitive 
use he had increased pain with IP joint extension only.  
There was no additional limitation of motion due to increased 
pain with repetitive use.  

Range of motion of the left thumb was: abduction of 0 to 70 
degrees, adduction of 0 degrees, MCP joint flexion of 0 to 40 
degrees and extension of 0 degrees, IP joint flexion of 0 to 
60 degrees and extension of 0 to 25 degrees.  There was no 
painful range of motion.  Following repetitive use, the 
veteran had pain with IP joint extension only.  There was no 
fatigue, weakness, lack of endurance or incoordination.  
There was no additional limitation of motion due to pain with 
repetitive use.

X-rays showed no evidence of acute fracture, dislocation or 
destructive process.  There was mild subluxation of the 
bilateral first metacarpophalangeal joints greater on the 
right without underlying fracture or erosive process.  There 
was hypertrophy and degenerative changes of the distal head 
of the first metacarpal bilaterally with subarticular 
sclerosis and marginal spurring.  There also was mild joint 
space narrowing.  Diagnosis was bilateral first metacarpal 
degenerative joint disease with mild subluxation with daily 
chronic pain as residuals of a service-connected bilateral 
thumb injury.

A June 2005 private medical record by Dr. R.M.J. reflects 
that some of the veteran's functions and activities were 
restricted because of bilateral thumb MCP dislocations, such 
as lifting weights and an inability to lift large objects.  
It was noted that examination of thumbs demonstrated radial 
collateral laxity of the right thumb at the MCP joint.  Some 
subluxation of that joint radially and ulnarly was noted.  
Some laxity on the left was noted too, but the right side was 
more marked.  There also was some crepitation with motion, 
with more on the right than on the left.  X-rays showed some 
degenerative change at the MCP joint.  The physician's 
impression was residuals of right and left thumb MCP 
dislocations with some degenerative arthritis pain as well as 
residual laxity.

A January 2005 VA x-ray suggested mild subluxation and the 
first right metacarpal phalangeal joint without obvious 
underlying bony fracture.

VA outpatient treatment records in the claims file show the 
veteran frequently complained of right thumb pain or 
difficulty holding things in his hands. 

Under DC 5003, arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the joints is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray involvement of two or more major joints or two or 
more minor joint groups.  Here, there is x-ray evidence (from 
the December 2006 VA examination and a January 2005 VA x-ray) 
showing degenerative changes of the distal head of the first 
metacarpal bilaterally with subarticular sclerosis and 
marginal spurring.

Under DC 5228, there is no evidence of limitation of motion 
of either thumb involving a gap of more than two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, which is necessary for a 
higher rating.  Moreover, no medical evaluation or opinion in 
the record indicates that the veteran has actually lost the 
use of either thumb to warrant consideration of amputation or 
interference with the overall function of either hand so as 
to warrant a higher rating under current DC 5224.  Under the 
revised DC 5224 there is no evidence of unfavorable ankylosis 
of either thumb that would support a 20 percent rating.  

Therefore, the criteria for a rating in excess of 10 percent 
for joint laxity of the base of the left and right thumbs has 
not been met since the current regulations took effect on 
August 26, 2002.

The objective medical evidence also does not show functional 
loss of either thumb.  Thus, a higher rating under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected TMJ 
dysfunction is denied.

A rating in excess of 10 percent for joint laxity of the base 
of the left and right thumbs is denied.



____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


